                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

Mario Kemp,                                     )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )             Case No: 16-CV-50265
                                                )
IL Dept. of Children and Family Services,       )
                                                )
               Defendant.                       )             Judge Frederick J. Kapala


                                            ORDER
Before the court is a report and recommendation (“R&R”) [55] by the magistrate judge that
defendant’s motion to dismiss for want of prosecution [52] be granted under both Fed. R. Civ.
Proc. 37 and 41(b) and to deny plaintiff’s pending motion to compel [46] as moot. After being
afforded a sufficient opportunity, neither party has offered any objection to the R&R.
Accordingly, there being no written objection to the R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court having reviewed the record
and the R&R, the court accepts the R&R. This case is closed.


Date: 12/11/2018                                    ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
